Exhibit 10 FIFTH AMENDMENT This Fifth Amendment (this “Amendment”) is entered into as of March 20, 2009, by and among KENDLE INTERNATIONAL INC., an Ohio corporation (the “Borrower”), the Guarantors listed on the signature pages hereof, the Lenders signatory hereto, and UBS AG, STAMFORD BRANCH, as Administrative Agent for the Lenders (in such capacity, “Administrative Agent”). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative Agent, UBS SECURITIES LLC, as sole lead arranger and sole bookrunner, UBS AG, STAMFORD BRANCH., as issuing bank and collateral agent, UBS LOAN FINANCE LLC, as swingline lender, JPMORGAN CHASE BANK, N.A., as syndication agent, and KEYBANK NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., as successor to LaSalle Bank, National Association, and NATIONAL CITY BANK, as co-documentation agents, are parties to that certain Credit Agreement dated as of August 16, 2006, as amended by that certain First Amendment to Credit Agreement dated as of December 11, 2006, as amended by that certain Second Amendment to Credit Agreement dated as of March 30, 2007, as amended by that certain Third Amendment to Credit Agreement dated as of December 18, 2007 and as amended by that certain Fourth
